Case 1:20-cv-00024-JDL Document 40 Filed 12/28/20 Page 1 of 2                PageID #: 187




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

RICKY SOUCY, SR.,                         )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       1:20-cv-00024-JDL
                                          )
MAINE DEPARTMENT OF                       )
CORRECTIONS, et al.,                      )
                                          )
              Defendants                  )


                           RECOMMENDED DECISION ON
                          MOTION FOR DEFAULT JUDGMENT

       Plaintiff asks the Court to enter default judgment against Defendants because he did

not receive Defendants’ response to his complaint until six days after the deadline the Court

established for Defendants to file their response. (Motion, ECF No. 35.)

       By order dated October 20, 2020, the Court directed Defendants to file their

response to Plaintiff’s complaint within 14 days of the Court’s order. (Order at 6, ECF No.

31.) On November 3, 2020, 14 days after the date of the Court’s order, Defendants filed

their response to the complaint. (Response, ECF No. 33.) While Plaintiff might not have

received the response until several days after November 3, Defendants complied with the

Court’s order. The record, therefore, lacks any basis for the entry of default or default

judgment. Accordingly, I recommend the Court deny the motion for default judgment.

                                              NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
Case 1:20-cv-00024-JDL Document 40 Filed 12/28/20 Page 2 of 2                PageID #: 188




      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof.
              Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court’s order.

                                                 /s/ John C. Nivison
                                                 U.S. Magistrate Judge

Dated this 28th day of December, 2020.
